UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


                                   )
RONALD HEINTZMAN,                  )
                                   )
                 Plaintiff,        )
                                   )
          v.                       ) Civil Action No. 11-1456 (EGS)
                                   )
AMALGAMATED TRANSIT UNION          )
INTERNATIONAL, et al.,             )
                                   )
                 Defendants.       )
                                   )

                         MEMORANDUM OPINION

     On July 22, 2011, plaintiff Ronald Heintzman, proceeding pro

se, filed a complaint in the Superior Court of the District of

Columbia against defendants Amalgamated Transit Union

International (“ATU”), a labor organization, and Lawrence Hanley,

in his official capacity as International President of ATU

(“President”).   Plaintiff’s complaint asserts a breach of

contract claim against defendants for violation of the ATU

Constitution and General Laws (“ATU Constitution”).      Plaintiff,

who served as International Executive Vice President and then

President of ATU from August 2009 through September 2010, alleges

that defendants have unlawfully withheld vacation pay to which he

is entitled under Sections 8 and 10 of the ATU Constitution,

which specify the duties and benefits of the organization’s

executive officers.   Defendants timely removed plaintiff’s action

to this Court, on grounds that plaintiff’s vacation pay claim

arises under federal law.      Pending before the Court is
plaintiff’s motion to remand the action to Superior Court.       Upon

consideration of plaintiff’s motion, the defendants’ response

thereto,1 the applicable law, the entire record, and for the

reasons set forth below, the Court concludes that it must DENY

plaintiff’s motion to remand.

I.     BACKGROUND

       Defendant ATU is an international labor organization with

its principal place of business in Washington, DC.       Notice of

Removal (“Not. Rem.”) ¶ 3.       ATU is an unincorporated membership

association which exists for the purpose of representing

employees in the transit industry concerning grievances, labor

disputes, wages, rates of pay, hours of employment, and/or

conditions of work.       Not. Rem. ¶ 3.   ATU oversees and directs the

activities of approximately 270 local labor unions throughout the

United States and Canada.       Not. Rem. ¶ 4; Compl. ¶ 3.   Defendant

Lawrence Hanley currently serves as President of ATU and is being

sued in his official capacity.       Not. Rem. ¶ 1.

       Plaintiff was employed as International Executive Vice

President of ATU from August 1, 2009 to June 30, 2010.       Compl.

¶ 2.       He was appointed to the position of President of ATU by the

ATU Executive Board on July 1, 2010.       Compl. ¶ 2.   Plaintiff was

subsequently unseated as President by election of the ATU



       1
          Plaintiff did not file any reply in support of his
motion to remand.

                                     2
membership in late September 2010.   Compl. ¶ 5.   The successful

candidate, Lawrence Hanley, took office on September 30, 2010.

Compl. ¶ 5.

      Section 8 of the ATU Constitution provides that the

President of ATU “shall be allowed thirty (30) calendar days

leave of absence to be taken wholly or in part as the [President]

may elect.”   ATU Const. § 8; Compl. ¶ 7.   Similarly, Section 10

of the Constitution provides that the International Executive

Vice President “shall be allowed thirty (30) calendar days’

vacation annually with full pay.”    ATU Const. § 10; Compl. ¶ 7.

Plaintiff alleges that he did not take any of the vacation days

he accrued pursuant to these provisions during the year prior to

his removal from office.   Compl. ¶ 8.   Plaintiff further alleges

that, according to ATU custom, unused vacation leave has

typically been paid upon termination of employment.   Compl. ¶ 7.

Accordingly, immediately following his removal from office,

plaintiff sought recovery of his full allocation of vacation pay.

Compl. ¶ 8.   Despite repeated requests, plaintiff alleges,

defendants have refused to authorize payment.   Compl. ¶ 9.

      Plaintiff initiated this action for breach of contract in

the Superior Court of the District of Columbia on or about July

22, 2011.   Not. Rem. Ex. C, Initial Order and Addendum, Doc. No.

1.   Plaintiff seeks relief in the amount of $28,271.43 with

interest and costs.   Compl. ¶ 12.   Plaintiff also asks this Court


                                 3
to order defendant ATU to re-calculate plaintiff’s pension to

include the additional six weeks of compensation.    Compl. ¶ 12.

Defendants removed plaintiff’s action to this Court on August 11,

2011.     Plaintiff objects to removal and filed a motion to remand

the action to Superior Court on August 31, 2011.     See generally

Plaintiff’s Motion to Remand (“Pl. Mot.”), Doc. No. 8.

Plaintiff’s motion to remand is now ripe for consideration by the

Court.

II.   ANALYSIS

      Under 28 U.S.C. section 1441, a defendant may remove a case

filed in state court to federal court only when the action could

originally have been filed in federal court.2    See Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987).     Specifically, 28

U.S.C. section 1441(b) provides:

      Any civil action of which the district courts have
      original jurisdiction founded on a claim or right
      arising under the . . . laws of the United States shall
      be removable without regard to the citizenship or
      residence of the parties.

The burden of establishing federal jurisdiction is on the party

seeking removal.     Wilson v. Republic Iron & Steel Co., 257 U.S.

92, 97 (1921).

      Defendant contends that removal of plaintiff’s action to

this Court is proper pursuant to Section 301(a) of the Labor


      2
          For removal purposes, the term “state court” includes
the Superior Court of the District of Columbia. See 28 U.S.C.
§ 1451.

                                   4
Management Relations Act of 1947 (“LMRA”), which gives the

district courts of the United States jurisdiction over all

“[s]uits for violation of contracts between an employer and a

labor organization representing employees in an industry

affecting commerce . . . or between any such labor

organizations.”   29 U.S.C. § 185(a) (“Section 301(a)”).   The

Supreme Court has expressly held that the constitutions of

international labor organizations, such as ATU, are “contracts”

within the meaning of Section 301(a) because they are contracts

“between labor organizations.”   See Defendants’ Opposition to

Plaintiff’s Motion to Remand (“Def. Opp’n”), Doc. No. 10, at 3

(citing United Ass’n of Journeymen & Apprentices of the Plumbing

and Pipefitting Indus. v. Local 334, 452 U.S. 615, 627 (1981)).3

Accordingly, defendants conclude, because plaintiff’s alleged

right to vacation pay is created by the ATU Constitution itself

and plaintiff is suing to enforce that right, this action falls

squarely within the scope of Section 301(a) and, therefore, is

subject to the jurisdiction of the federal courts.4

     Plaintiff contends, by contrast, that this action does not


     3
           Defendants further note that, under Supreme Court
precedent, the subject-matter jurisdiction conferred on the
federal courts by Section 301(a) extends to suits on union
constitutions brought by individual union members. Def. Opp’n at
3 (citing Woodell v. Int’l Bhd. of Elec. Workers, 502 U.S. 93,
98-103 (1991)).
     4
          Defendants do not contend that this action is also
removable on other grounds, such as diversity.

                                 5
fall within the scope of Section 301(a).     First, plaintiff

argues, this action is not the type of action envisioned by

Section 301(a) because plaintiff does not seek to vindicate his

union membership rights but only seeks to vindicate his rights as

an employee of the union.    As plaintiff points out, courts have

held that Section 301(a) does not give the federal courts

subject-matter jurisdiction over individual employment contracts.

See Pl. Mot. ¶ 4 (citing Padilla-Gonzalez v. Local 1575, Int’l

Longshoremen’s Ass’n, 635 F. Supp. 2d 105, 110-11 (D.P.R. 2009)).

See also Kunz v. United Food & Commercial Workers, Local 876, 5

F.3d 1006, 1009 (6th Cir. 1993) (holding that a simple employment

contract between an individual and a labor organization is not a

contract within the meaning of Section 301(a)).

     Second, plaintiff argues that this action does not fall

within the scope of Section 301(a) because it does not require

“interpretation” of the ATU Constitution but is purely a factual

inquiry.   According to plaintiff, “[t]he factual question at

issue is not what the language says but whether [plaintiff] did

or did not take vacation.”   Pl. Mot. ¶ 5.    Indeed, plaintiff

contends, the language of the ATU Constitution that creates the

purported right he seeks to enforce is “clear, unambiguous, and

does not require interpretation.”     Pl. Mot. ¶ 5.

     Having carefully considered the parties’ arguments, the

Court finds that it must agree with defendants.       The Court notes


                                  6
that, in general, “[t]he presence or absence of federal question

jurisdiction is governed by the ‘well-pleaded complaint rule,’

which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s

properly pleaded complaint.”     Caterpillar, 482 U.S. at 392.   The

well-pleaded complaint rule recognizes that the plaintiff is

“master of the claim” and may rely exclusively on state law to

avoid federal question jurisdiction.     See id.   Here, on its face,

plaintiff’s complaint does not assert a right to relief based on

any question of federal law; rather, plaintiff asserts only a

state common-law breach of contract claim.

     However, a corollary to the well-pleaded complaint rule

provides for removal where there is complete federal preemption

of potential state-law claims.     See Caterpillar, 482 U.S. at 393.

Under this principle, the preemptive force of a statute can be so

“extraordinary” that it “converts an ordinary state common-law

complaint into one stating a federal claim for purposes of the

well-pleaded complaint rule.”     Metro. Life Ins. Co. v. Taylor,

481 U.S. 58, 65 (1987).   When the federal statute completely

preempts the state-law cause of action, any civil complaint

raising that claim is therefore “necessarily federal in

character.”   Id. at 63-64.    Section 301 of the LMRA is one of the

few federal statutes that the Supreme Court has found to

completely preempt state law.     See id. at 64 (citing Avco Corp.


                                   7
v. Machinists, 390 U.S. 557 (1968)).     Indeed, the Supreme Court

has described Section 301(a) as “a congressional mandate to the

federal courts to fashion a body of federal common law to be used

to address disputes arising out of labor contracts.”     Allis-

Chalmers Corp. v. Lueck, 471 U.S. 202, 209 (1985).     Accordingly,

“when resolution of a state-law claim is substantially dependent

upon analysis of the terms of an agreement made between the

parties in a labor contract, that claim must either be treated as

a § 301 claim, or dismissed as pre-empted by federal labor-

contract law.”    Id. at 220 (internal citation omitted).

      In this case, it is undisputed that plaintiff seeks to

vindicate a right created by two specific provisions of an

international union constitution.     The Supreme Court has held

that international union constitutions fall within the scope of

Section 301(a).    See Journeymen, 452 U.S. at 622.   The Supreme

Court has also held that individual union members may bring suit

to enforce the terms of a union constitution.     See Wooddell, 502

U.S. at 98; see also Smith v. Evening News Ass’n, 371 U.S. 195,

200 (1962) (rejecting argument that the scope of Section 301(a)

is limited only to suits between unions and employers).     Although

plaintiff may be correct that he is seeking to vindicate his

rights as an employee of the union, the Court finds plaintiff’s

argument for remand on these grounds unpersuasive.     Plaintiff’s

situation is a unique one.   The benefits that accrued to him as


                                  8
an executive officer of ATU are established by the ATU

Constitution itself.   Accordingly, to the extent plaintiff is

suing to enforce the terms of an international union

constitution, this action clearly falls within the bounds of

Section 301(a).   As the Supreme Court observed in Journeymen,

“[n]othing in the language or legislative history of § 301(a)

suggests any special qualification or limitation on its reach,

and we decline to interpose one ourselves.”   452 U.S. at 624-25.

See also, e.g., Kitzmann v. Local 619-M Graphic Commc’ns

Conference of the Int’l Bhd. of Teamsters, 415 Fed. Appx. 714,

719 (6th Cir. 2011) (affirming district court denial of a motion

to remand insofar as plaintiff, a former union president, alleged

violations of an international labor union constitution); Vazquez

v. Central States Joint Bd., Int’l Union of Allied Novelty &

Prod. Workers, 2005 U.S. Dist. LEXIS 7083, at *32-33 (N.D. Ill.

Jan. 25, 2005) (finding that the court had subject-matter

jurisdiction pursuant to Section 301(a) over certain counts of

plaintiff’s complaint that raised claims of breach of an

international labor union constitution).

     The cases cited by plaintiff do not mandate a different

conclusion.   In Padilla-Gonzalez, for example, the District Court

of Puerto Rico held that it did not have jurisdiction over a

local union president’s breach of contract claims primarily

because the plaintiff sought to enforce the terms of a local


                                 9
union constitution, which the court found was not a contract

within the meaning of Section 301(a).   635 F. Supp. 2d at 110

(“[A] purely local constitution is not a contract between labor

organizations under section 301(a) . . . [because] local

constitutions concern the relationship between individual members

and the local, not between two unions.”).5   Other courts that

have remanded similar actions have done so primarily on grounds

that the plaintiffs sought to enforce rights created by

agreements or other policies outside the scope of Section 301(a).

See, e.g., Marion v. Va. Elec. & Power Co., 52 F.2d 86, 88-89

(4th Cir. 1995) (holding that district court erred in denying

motion to remand because plaintiff’s suit was based on breach of

an individual employment agreement and plaintiff was not covered

by collective bargaining agreement at the time of termination);

Int’l Union of Bricklayers and Allied Craftworkers v. Ins. Co. of

the West, 366 F. Supp. 2d 33, 43 (D.D.C. 2005) (remanding action

to Superior Court because plaintiff sought to enforce and collect

on a bond that was not a contract within the meaning of Section


     5
          Moreover, the local constitution at issue in that case
did not specifically create a right to the monetary relief the
plaintiff sought to recover (i.e., a Christmas bonus, pension
plan contributions, and medical plan payments) but instead merely
provided that “[s]yndical work performed for the Union and/or in
representation of the same will be paid based on the maximum
salaries and fringe benefits that the Union may have obtained
during the negotiations and collective bargaining agreements for
the members of the Union.” Id. at 108. Here, by contrast, the
ATU Constitution expressly grants the ATU President and
International Executive Vice President certain vacation benefits.

                               10
301(a)); Comm’r of Labor of the State of North Carolina v.

Teamsters Local No. 71, 1999 U.S. Dist. LEXIS 3701, at *3

(E.D.N.C. Feb. 5, 1999) (remanding action to state court because

“[plaintiffs’] entitlement to vacation pay . . . arises, if at

all, from local union policies as stated in the minutes of the

local union’s executive committee” and local policies are outside

the scope of Section 301(a)).     Here, by contrast, plaintiff has

identified no employment contract with ATU or other agreement

that establishes his purported right to vacation pay, apart from

the ATU Constitution itself.

     The Court similarly rejects plaintiff’s argument that this

Court lacks subject-matter jurisdiction under Section 301(a)

because the resolution of this case requires only “reference” to

the ATU Constitution rather than “interpretation” of its

provisions.    As defendants note, the legal dispute between the

parties in this case turns on the question of whether, under a

reasonable reading of the ATU Constitution, plaintiff is required

to provide documentation to show that he used a specified number

of vacation days before he is entitled to receive pay for any

unused days.   Def. Opp’n at 9.   However, “[w]hat the constitution

means in relation to [plaintiff’s] claim is a question about the

merits of that claim.”    See Korzen v. Local Union 705, Int’l Bhd.

of Teamsters, 75 F.3d 285, 289 (7th Cir. 1996) (emphasis added).

The Court need not reach the merits of plaintiff’s claim at this


                                  11
stage; the fact that plaintiff has asserted a claim arising under

the ATU Constitution is sufficient to confer subject-matter

jurisdiction on this Court under Section 301(a).    See Bush v.

Clark Constr. & Concrete Corp., 267 F. Supp. 2d 43, 46 (D.D.C.

2003) (finding that Section 301(a) preempts plaintiff’s state-law

claim for recovery of wages under a collective bargaining

agreement because “the claim is substantially dependent on terms

of the [agreement]” governing the timing of plaintiff’s final

paycheck and “the Court must construe the [agreement] to resolve

the plaintiff’s claim”).

     Accordingly, the Court concludes that it must DENY

plaintiff’s motion to remand this action to Superior Court.

III. CONCLUSION

     For the foregoing reasons, plaintiff’s Motion to Remand is

hereby DENIED.    An appropriate Order accompanies this Memorandum

Opinion.

     SO ORDERED.

Signed:    EMMET G. SULLIVAN
           United States District Judge
           November 18, 2011

Notice to:
Ronald Heintzman
P.O. Box 1194
Silverton, OR 97381




                                 12